Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 06/06/2019.
Claims 8-27 are examined in this office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  
A duct (claim 8 and 18)
a third stationary guiding surface (claims 13-17 and 23-27)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13-14 and 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 13-17 and 23-27, the claim recites in part “a third stationary guiding surface” (emphasis added) in line 1 which renders the claim indefinite because it is unclear what is referred to as a third stationary guiding surface. The only description in the specification is in [0011] where it states that “The device may comprise a stationary guiding surface in a form of a portion of a cylinder, located in parallel to the cylindrical guiding surface”. However, there is no indication of a third stationary guiding surface. Clarification is required. For examination purposes, as best 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8-27 are rejected under 35 U.S.C. 103 as being unpatentable over REED et al. (WO2015197674A1) in view of MILNER (US 3518999).
Regarding claim 8, REED discloses a feeding device (Fig. 3) for feeding a continuous strip into a continuous fibrous band, in a tobacco industry machine for manufacturing rod-like elements, forming a continuous rod comprising the continuous strip surrounded by the continuous fibrous band (Page 8 lines 34-36), the feeding device comprising: 
- a strip supply unit (7’, Fig. 4) for feeding the continuous strip (7); 
- a strip feeding unit (Fig. 4) for feeding the continuous strip (7) fed from the strip supply unit (7’) into a middle of the continuous fibrous band (Figs. 1 and 4), the strip feeding unit (Fig. 4) being located in the machine (Fig. 3) between a fibrous band preparation unit (101, 110) and a garniture unit (@ around 50) for forming the continuous rod (1);
 - a feeding wheel (70 and/or 50) having a circumferential surface (surface of the wheel) comprising a cylindrical guiding surface (207) for guiding the continuous strip (7, Page 19 lines 21-25);
 - a first side guiding surfaces (82, Fig. 6); and 
- wherein the first side guiding surfaces (82) and the cylindrical guiding surface (207) form a duct (Fig. 4) for guiding the continuous strip (Page 19 lines 28-36).
However, REED does not disclose a second side guiding surface in a form of at least one rotary roller located at the cylindrical guiding surface.
MILNER in a related invention, teaches that it is old and well known in the relevant art to provide a second side guiding surface in a form of at least one rotary roller (12) located at the cylindrical guiding surface (10 and/or 14).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the feed device of REED by incorporating rotary roller as taught by MILNER. Doing so assits in ensuring orderly entry of the strip as it enters the guiding surface (Col 2 lines 44-46 of MILNER).

REED in view of MILNER further discloses:
Regarding claim 9, wherein the cylindrical guiding surface (207 of REED) is a rotary cylindrical guiding surface (Figs. 4-6 of REED) and the first side guiding surfaces (82 of REED) are stationary side guiding surfaces positioned at the rotary cylindrical guiding surface (Figs. 4-6 of REED).
Regarding claim 10, wherein the stationary side guiding surfaces (207, 82 of REED) are perpendicular to a rotation axis of the feeding wheel (Figs. 4-6 of REED).
Regarding claim 11, wherein the stationary side guiding surfaces (207, 82 of REED) are3PreliminaryAmendmentSerial Number: 16462167 Dkt: ITM-170-USconical (Figs. 4-6).
Regarding claim 12, wherein the circumferential surface of the feeding wheel (70 and/or 50 of REED) has a circumferential groove (@207 Fig. 4 of REED) configured to guide the continuous strip (7 of REED), the circumferential groove (@207 Fig. 4 of REED) comprising the cylindrical guiding surface (207) and the first side guiding surfaces (82 of REED).
Regarding claim 13, comprising a third stationary guiding surface (outer cylindrical surface of wheel 70) in a form of a portion of a cylinder, located in parallel to the cylindrical guiding surface (207).
Regarding claim 14, comprising a third stationary guiding surface (outer cylindrical surface of wheel 70) in a form of a portion of a cylinder, located in parallel to the cylindrical guiding surface (207).
Regarding claim 15, comprising a third stationary guiding surface (outer cylindrical surface of wheel 70) in a form of a portion of a cylinder, located in parallel to the cylindrical guiding surface (207).
Regarding claim 16, comprising a third stationary guiding surface (outer cylindrical surface of wheel 70) in a form of a portion of a cylinder, located in parallel to the cylindrical guiding surface (207).
Regarding claim 17, comprising a third stationary guiding surface (outer cylindrical surface of wheel 70) in a form of a portion of a cylinder, located in parallel to the cylindrical guiding surface (207).
Regarding claim 18, A machine (Fig. 3) for manufacturing rod-like elements, the machine comprising: 
- a fibrous band supply unit (101) for feeding a continuous fibrous band (102); 
- a fibrous band preparation unit (110, 108, 11 107, See Fig. 3) for preparing the fibrous band (102); 
- a feeding device (7’) for feeding a continuous strip (7); 
- a wrapper feeding unit for feeding a wrapper (as explained in page 22 lines 8-15);

- a cutting head for cutting the continuous rod into the rod-like elements (as explained in page 22 lines 8-12);
 - wherein the feeding device (fig. 3) comprises 
- a strip supply unit (7’, Fig. 4) for feeding the continuous strip (7); 
- a strip feeding unit (Fig. 4) for feeding the continuous strip (7) fed from the strip supply unit (7’) into a middle of the continuous fibrous band (Figs. 1 and 4), the strip feeding unit (Fig. 4) being located in the machine (Fig. 3) between a fibrous band preparation unit (101, 110) and a garniture unit (@ around 50) for forming the continuous rod (1);
 - a feeding wheel (70 and/or 50) having a circumferential surface (surface of the wheel) comprising a cylindrical guiding surface (207) for guiding the continuous strip (7, Page 19 lines 21-25);
 - a first side guiding surfaces (82, Fig. 6); and 
- wherein the first side guiding surfaces (82) and the cylindrical guiding surface (207) form a duct (Fig. 4) for guiding the continuous strip (Page 19 lines 28-36).
However, REED does not disclose a second side guiding surface in a form of at least one rotary roller located at the cylindrical guiding surface.
MILNER in a related invention, teaches that it is old and well known in the relevant art to provide a second side guiding surface in a form of at least one rotary roller (12) located at the cylindrical guiding surface (10 and/or 14).

Regarding claim 19, wherein the cylindrical guiding surface (207 of REED) is a rotary cylindrical guiding surface (Figs. 4-6 of REED) and the first side guiding surfaces (82 of REED) are stationary side guiding surfaces positioned at the rotary cylindrical guiding surface (Figs. 4-6 of REED).
Regarding claim 20, wherein the stationary side guiding surfaces (207, 82 of REED) are perpendicular to a rotation axis of the feeding wheel (Figs. 4-6 of REED).
Regarding claim 21, wherein the stationary side guiding surfaces (207, 82 of REED) are3PreliminaryAmendmentSerial Number: 16462167 Dkt: ITM-170-USconical (Figs. 4-6).
Regarding claim 22, wherein the circumferential surface of the feeding wheel (70 and/or 50 of REED) has a circumferential groove (@207 Fig. 4 of REED) configured to guide the continuous strip (7 of REED), the circumferential groove (@207 Fig. 4 of REED) comprising the cylindrical guiding surface (207) and the first side guiding surfaces (82 of REED).
Regarding claim 23, comprising a third stationary guiding surface (outer cylindrical surface of wheel 70) in a form of a portion of a cylinder, located in parallel to the cylindrical guiding surface (207).
Regarding claim 24, comprising a third stationary guiding surface (outer cylindrical surface of wheel 70) in a form of a portion of a cylinder, located in parallel to the cylindrical guiding surface (207).
Regarding claim 25, comprising a third stationary guiding surface (outer cylindrical surface of wheel 70) in a form of a portion of a cylinder, located in parallel to the cylindrical guiding surface (207).
Regarding claim 26, comprising a third stationary guiding surface (outer cylindrical surface of wheel 70) in a form of a portion of a cylinder, located in parallel to the cylindrical guiding surface (207).
Regarding claim 27, comprising a third stationary guiding surface (outer cylindrical surface of wheel 70) in a form of a portion of a cylinder, located in parallel to the cylindrical guiding surface (207).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  Those references not relied upon are directed mainly toward the general field of feeding device for feeding a continuous strip into a continuous fibrous band, in a tobacco industry machine for manufacturing rod-like elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached on M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731    
/ANDREW M TECCO/Primary Examiner, Art Unit 3731